Deen, Presiding Judge,
dissenting.
Insofar as it was undisputed that the appellant had actual knowledge that the service wire was placed on the ground, summary judgment for the appellee was proper. Tidwell v. Southern Bell Tel. &c. Co., 156 Ga. App. 153 (274 SE2d 137) (1980); Shamis v. Southern Bell Tel. &c. Co., 155 Ga. App. 513 (271 SE2d 658) (1980). Her assertion that she thought that the wire had already been buried is unavailing, since the fact that no trench (seventy-five feet long) had been dug certainly provided adequate notice to the appellant that the wire had not yet been buried. See Apostol-Athanasiou v. White, 176 Ga. App. 178 (335 SE2d 442) (1985). The trial court’s grant of summary judgment for the appellee thus should be affirmed.
I am authorized to state that Chief Judge Birdsong, Judge Sognier, and Judge Pope join in this dissent.
*526Decided March 17, 1987
Rehearing denied April 3, 1987
Lawrence J. Hogan, Jane Reed, for appellant.
William J. Ellenberg II, R. Phillip Shinall III, for appellee.